                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JIMMY BOLDEN, AIS # 130861,                  )
                                             )
      Petitioner,                            )
                                             )
      v.                                     ) CIVIL ACT. NO. 2:17-cv-589-ECM
                                             )                 [WO]
CYNTHIA STEWART, et al.,                     )
                                             )
      Respondents.                           )

                                OPINION and ORDER

      On May 24, 2019, the Magistrate Judge entered a Recommendation that the

petitioner’s habeas petition be dismissed with prejudice (doc. 12) to which no

objections have been filed.     Upon an independent review of the file, upon

consideration of the Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is

hereby ADOPTED, the petition for writ of habeas corpus be and is hereby DENIED,

and this case be and is hereby DISMISSED with prejudice as the petition was filed

after expiration of the one-year limitation period in 28 U.S.C. § 2244(d).

      DONE this 21st day of June, 2019.


                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE
